     Case 2:17-cv-08272-ODW-RAO Document 24 Filed 12/07/18 Page 1 of 2 Page ID #:111

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL
 No.             2:17-CV-08272-ODW (RAOx)                             Date    December 7, 2018
 Title           Maria De Lourdes Luna et al., v. FCA USA, LLC, et al.



 Present: The Honorable          Otis D. Wright, II, United States District Judge
                Sheila English                             Not reported                    N/A
                Deputy Clerk                       Court Reporter / Recorder             Tape No.
          Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                          Not present
 Proceedings:                                 In Chambers


      On the Court’s own motion, the Court orders that the following dates set forth in the
scheduling order in this case are hereby CONTINUED as follows:

     Event                                                Current Date          Continued Date
     Trial at 9:00 a.m.                                   January 22, 2019      April 2, 2019

     Deadline to File:                                    January 17, 2019      March 28, 2019
     Final Trial Exhibit Stipulation

     Hearing on Motions in Limine at 1:30 p.m.            January 14, 2019      March 18, 2019

     Deadline to File:                                    January 7, 2019       March 11, 2019
     Oppositions to Motions in Limine

     Final Pretrial Conference at 1:30 p.m.               December 31, 2018 March 4, 2019
     Deadline to File: Motions in Limine




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 2
     Case 2:17-cv-08272-ODW-RAO Document 24 Filed 12/07/18 Page 2 of 2 Page ID #:112

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
 No.            2:17-CV-08272-ODW (RAOx)                               Date   December 7, 2018
 Title          Maria De Lourdes Luna et al., v. FCA USA, LLC, et al.


     Deadline to File:                          December 24, 2018 February 25, 2018
     Proposed Pretrial Conference Order
     Memoranda and Contentions of Fact and Law
     Joint Witness List
     Joint Exhibit List and Exhibit Stipulation
     Proposed Verdict Form(s)
     Proposed Jury Instructions/Disputed Jury
     Instructions
     Proposed Voir Dire Questions
     Joint Statement of the Case
     Joint Status Report re: Settlement

         All other dates and deadlines remain unchanged.

         IT IS SO ORDERED.

                                                                                 :    00
                                                Initials of Preparer   SE




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 2 of 2
